IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                           :   No. 2317 Disciplinary Docket No. 3
                                           :
ROBERT CRAIG ATTIG                         :   No. 125 DB 2013
                                           :
                                           :   Attorney Registration No. 200894
                                           :
                                           :   (Philadelphia)

                                          ORDER


PER CURIAM


      AND NOW, this 1st day of February, 2018, on certification by the Disciplinary

Board that Robert Craig Attig, who was suspended for a period of one year, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Robert

Craig Attig shall resume active status.